Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian Brannon on 08/24/2022.
IN THE CLAIMS
Claim 1 (Currently Amended) A method of manufacturing, comprising: 

at least partially encapsulating a first plurality of passive components in a molding material to create a first molded passive component group; 

molding a portion of the molding material to expose electrodes of the first plurality of passive components; and

mounting the first molded passive component group on a surface of a circuit board outside of a memory interface region of the circuit board, the memory interface region including plural conductor traces, and electrically connecting the first plurality of passive components to the circuit board. 
.
Claim 9 (Currently Amended) A method of manufacturing, comprising:

fabricating plural molded passive component groups by at least partially encapsulating plural groups of passive components in a molding material and singulating the molded passive component groups; 

molding a portion of the molding material to expose electrodes of the passive components; and

mounting the molded passive component groups on a surface of a circuit board outside of a memory interface region of the circuit board, the memory interface region including plural conductive traces, and electrically connecting the passive components to the circuit board.
Claim 14 (Canceled).
ALLOWABLE SUBJECT MATTER
 Claims 1-13 and 21-26 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-8 and 21-23 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" mounting the first molded passive component group on a surface of a circuit board outside of a memory interface region of the circuit board, the memory interface region including plural conductor traces, and electrically connecting the first plurality of passive components to the circuit board  " in combination with the remaining limitations of the claim 1. 
Regarding claim 9-13 and 24-26 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" mounting the first molded passive component group on a surface of a circuit board outside of a memory interface region of the circuit board, the memory interface region including plural conductor traces, and electrically connecting the first plurality of passive components to the circuit board  " in combination with the remaining limitations of the claim 9. 
 
 	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848